Opening of the sitting
(The sitting was opened at 9 a.m.)
°
° °
(IT) Madam President, ladies and gentlemen, as you know, the ECURIE System - the European Community security system - was triggered yesterday following an undefined incident in a Slovenian nuclear power station. The alert was subsequently called off, but doubts persist as to the true nature of the incident and the reasons for this highly unusual alert. We therefore wish to make the most of the fact that the Commission will be present later on today, and that Slovenia holds the presidency, to call upon the presidency and the Commission to inform the European Parliament, and hence the public, of the real reasons why this utterly abnormal procedure occurred. I should be grateful, Madam President, if you would act on this request.
I think that the Slovenian Presidency, which will be here today, will come back to this request.